DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/13/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Ormiston on 03/19/2021. 
The application has been amended as follows: 
8. (canceled)
9. (canceled)
10. (canceled)
16. (canceled)

18. (canceled)

Allowable Subject Matter
Claims 1, 6-7, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: NAUKA (WO 2015/108546) constitutes the closest prior art record.
NAUKA was used to read on the claimed additive manufacturing machine, comprising: a layering device to layer build material over a work area; an agent dispenser to dispense multiple liquid functional agents on to layered build material; a fusing lamp to irradiate layered build material; a property detector to detect a property of fused build material; and a controller operatively connected to the layering device, the agent dispenser, the fusing lamp and the property detector to: make an object slice by slice based on process control data, including dispensing a first quantity of each of multiple liquid functional agents on to a layer of fusable build material and then irradiating the layer of build material; while making the object, detect a deviant region in which an object property is not acceptable; modify the process control data based on the deviant region to form modified process control data; and make the object again slice by slice based on the modified process control data, including dispensing a second quantity different from the first quantity of at least one of the functional agents into a location corresponding to the deviant region (see the rejection of claim 1 on pages 4-7 of the 11/16/2020 Office action). 
Applicant amended the independent claims (claim 1, claim 11 and claim 15) to further clarify the effect of the modified process control data. This further clarification distinguishes the claims as filed over NAUKA as NAUKA is directed to a closed-loop feedback control process (i.e., reactive controller based on error between a desired and actual state of a temperature map) performed by an additive unfused build material; whereas, the claims as filed now require a combined feedforward and feedback control process being performed by an additive manufacturing device on fused build material. 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed additive manufacturing machine meeting every limitation of independent claim 1, independent claim 11 and independent claim 15; specifically, the claimed modifying the process control data based on the deviant region, detected while making the object a first time, to form modified process control data that corrects the deviant region and making the object a second time slice by slice until the object is completed based on the modified process control data (i.e., the deviant region is no longer present when making the object a second time). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743